
	
		II
		Calendar No. 7
		110th CONGRESS
		1st Session
		S. 287
		IN THE SENATE OF THE UNITED STATES
		
			January 12, 2007
			Mr. Kennedy (for
			 himself, Mr. Leahy,
			 Mr. Sanders, Mrs. Boxer, Mr.
			 Kerry, Mr. Harkin,
			 Mr. Menendez, and
			 Mr. Brown) introduced the following bill;
			 which was read the first time
		
		
			January 16, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the use of funds for an escalation of United
		  States military forces in Iraq above the numbers existing as of January 9,
		  2007.
	
	
		1.Prohibition on use of funds
			 for escalation of United States military forces in Iraq
			(a)FindingsCongress makes the following
			 findings:
				(1)Congress, the
			 representatives of the American people, should vote before any additional
			 United States military forces are sent to Iraq.
				(2)The Authorization
			 for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243)
			 authorized a war against the regime of Saddam Hussein because he was believed
			 to have weapons of mass destruction and to have an operational relationship
			 with Al Qaeda and because he was in defiance of United Nations Security Council
			 Resolutions.
				(3)The mission of
			 the Armed Forces of the United States today in Iraq no longer bears any
			 resemblance to the mission of the Armed Forces authorized by Congress in the
			 Authorization for Use of Military Force Against Iraq Resolution of 2002.
				(4)Iraq has
			 descended into civil war, and sectarian violence continues to escalate.
				(5)On March 5, 2006,
			 General Nash said [w]e’re in a civil war now; it’s just that not
			 everybody’s joined in.
				(6)On December 3,
			 2006, United Nations Secretary General Kofi Annan said [w]hen we had the
			 strife in Lebanon and other places, we called that a civil war—this is much
			 worse.
				(7)On December 17,
			 2006, former Secretary of State Colin Powell said I am not persuaded
			 that another surge of troops into Baghdad for the purposes of suppressing this
			 communitarian violence, this civil war, will work.
				(8)A political
			 solution is required in Iraq, not a military solution.
				(9)The open-ended
			 commitment of the Armed Forces continues to enable the Iraqis to avoid taking
			 responsibility for their own future. Tens of thousands of additional United
			 States troops will only serve to make the Iraqis more dependent on the United
			 States, not less.
				(10)On November 15,
			 2006, General Abizaid was unequivocal that increasing our troop commitment is
			 not the answer in Iraq, saying I’ve met with every divisional commander.
			 General Casey, the corps commander, General Dempsey—we all talked together. And
			 I said, In your professional opinion, if we were to bring in more
			 American troops now, does it add considerably to our ability to achieve success
			 in Iraq? And they all said no.
				(11)On December 29,
			 2006, General Casey said [t]he longer we in the United States forces
			 continue to bear the main burden of Iraq’s security, it lengthens the time that
			 the government of Iraq has to make the hard decisions about reconciliation and
			 dealing with the militias... They can continue to blame us for all of Iraq’s
			 problems, which are at base their problems.
				(12)More than 3,000
			 United States troops have died in Iraq, and more than 22,000 have been
			 wounded.
				(13)President George
			 W. Bush should not be permitted to increase the number of United States troops
			 in harm’s way in the civil war in Iraq without a new authorization from
			 Congress that reflects the reality of the changed circumstances on the ground
			 in Iraq.
				(b)ProhibitionNotwithstanding any other provision of law,
			 no Federal funds may be obligated or expended by the United States Government
			 to increase the number of United States military forces in Iraq above the
			 number for such forces which existed as of January 9, 2007, without a specific
			 authorization of Congress by law for such an increase.
			
	
		January 16, 2007
		Read the second time and placed on the
		  calendar
	
